Ratjm, /., concurring: The issue which the Court decides is, in my judgment, not necessary to the disposition of this case. True, the parties may have attempted to stipulate the Court into deciding whether petitioner is entitled to an.addition to the reserve in respect of the discounted notes still in the hands of the bank. However, the parties cannot by stipulation force the Court to pass upon a question that need not be reached. The only dispositive question is whether the additions to the reserve approved by the Commissioner are “reasonable.” The Commissioner’s method was to allow an addition measured in part by 50 percent of the previously discounted items reacquired by petitioner that were still outstanding at the end of the year. In my opinion, such a disproportionately large allowance in respect of the reacquired items is sufficient to cover all of the discounted receivables, whether still in the hands of the bank or reacquired by petitioner. The findings of the Court setting forth petitioner’s actual loss experience and the balances in the reserve account show that the allowances approved by the Commissioner are “reasonable.” That is all that the statute requires, and it is not necessary to deal with the troublesome issue which the parties seek to have this Court decide. Certainly, the method approved by the Commissioner is reasonable. There is nothing in the statute requiring the addition to the reserve to be measured by an across-the-board percentage of all debts. The question simply is whether the addition to the reserve, considered in the light of the balance already in that reserve, is reasonably calculated to absorb the anticipated bad debts. The answer to that question should not involve any conceptual inquiry into the theoretical status of the notes still in the hands of the banks. If the addition approved by the Commissioner in the light of the balances in the reserve and petitioner’s actual loss experience is “reasonable,” that should be an end to the matter.3 In these circumstances there is no need to deal with the question whether 'Wilkins Pontiac should be followed. It has long been established that the Commissioner’s determination will be sustained if it is correct regardless of whether he gave the correct reason for it or indeed even if he gave a wrong reason for it. Blansett v. United States, 283 F. 2d 474, 478-479 (C.A. 8); Bernstein v. Commissioner, 267 F. 2d 879, 881-882 (C.A. 5) ; Acer Realty Co. v. Commissioner, 132 F. 2d 512, 514-515 (C.A. 8); Alexander Sprunt & Son v. Commissioner, 64 F. 2d 424, 427 (C.A. 4); Crowell v. Commissioner, 62 F. 2d 51, 53 (C.A. 6); J. & O. Altschul Tobacco Co. v. Commissioner, 42 F. 2d 609, 610 (C.A. 5); Hughes v. Commissioner, 38 F. 2d 755, 757 (C.A. 10); cf. Helvering v. Rankin, 295 U.S. 123, 132-133. Tietjens and Withey, //., agree with this concurring opinion.   Indeed, even If the addition were thought not to be “reasonable,” the method employed by the Commissioner is sound, and a correct result would simply require an upward revision of the 50 percent formula as applied to the outstanding reacquired notes. As indicated, the statute contains no requirement whatever that the addition, in order to be “reasonable,” must be measured by a fixed percentage of aU the notes.